Citation Nr: 0324207	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  95-33 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a temporary total disability rating pursuant 
to 38 C.F.R. § 4.30 for a period of convalescence following 
an October 1994 surgical procedure.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from August 1983 to July 
1986.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  In that determination, the RO 
denied the appellant's claim of entitlement to a temporary 
total disability rating pursuant to 38 C.F.R. § 4.30 for a 
period of convalescence following an October 1994 surgical 
procedure.  She disagreed and this appeal ensued.  


FINDINGS OF FACT

1.  The appellant was hospitalized at a VA medical facility 
for a hysterectomy from October 27 to 31, 1994.  

2.  The evidence demonstrates that the October 27 to 31, 
1994, hospitalization was related to service-connected 
residuals of tubal ligation and appendectomy.  

3.  The appellant required a convalescence period due to and 
following the October 27 to 31, 1994, hospitalization.  


CONCLUSION OF LAW

A temporary total disability rating due to convalescence 
following the October 27 to 31, 1994, VA hospitalization is 
appropriate.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.30 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to notify and to assist claimants for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  
The Board finds that the RO has fully satisfied its duties of 
notice and assistance and that sufficient evidence is of 
record to decide the veteran's claim.  If there were any 
deficiency of notice or assistance, it would not be 
prejudicial to the veteran, given the favorable nature of the 
Board's decision with regard to the issue on appeal.  No 
further assistance in developing the facts pertinent to the 
issues is required. 

A temporary total disability rating will be assigned pursuant 
to 38 C.F.R. § 4.30 (2002) from the date of hospital 
admission and continue for 1, 2, or 3 months from the first 
day of the month following hospital discharge when treatment 
of a service-connected disability results in: (1) Surgery 
necessitating at least one month of convalescence; (2) 
Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body case, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight- bearing prohibited); 
or (3) Immobilization by cast, without surgery, of one major 
joint or more.  An extension of 1, 2, or 3 months beyond the 
initial 3 months may be granted and extensions of 1 or more 
months up to 6 months beyond the initial 6 month period may 
be made, upon request.  The United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeal) (Court) has determined that the inability to 
return to any employment would, in fact, show a need for 
continuing convalescence under section 4.30.  Seals v. Brown, 
8 Vet. App. 291, 296-297 (1995).

The appellant was hospitalized at a VA medical facility on 
October 27, 1994, for preoperative evaluation for a total 
vaginal hysterectomy secondary to fibroids resulting in 
menometrorrhagia with secondary anemia.  The procedure was 
performed on October 28.  On post-operative day two, she had 
an elevated temperature and remained in the hospital for a 
further day, though there was no evidence of infection.  She 
was discharged on October 31, 1994, with instructions for six 
weeks of pelvic rest and no driving, heavy lifting, or sexual 
activities until follow up.  

VA treatment records through January 1995 showed a slow 
healing process.  VA records in November and December 1994 
revealed depression, discomfort, and pain associated with 
bladder sutures.  A January 30, 1995, clinical notation 
reported recovery to be slow, with continuing bladder 
problems and blood loss.  In an April 1995 opinion, a VA 
obstetrician/gynecologist reported that the appellant did not 
return to work until January 1995 due to complications from 
the October 1994 procedure.  

At the time of the October 1994 procedure, the appellant had 
been service connected for hydrosalpinx as a complication of 
tubal ligation and appendectomy.  In the August 1995 rating 
decision, the RO denied the present claim based on its 
conclusion that the October 1994 procedure was not related to 
the service-connected disability.  The record does not 
include medical evidence on this point, and it appears that 
the RO impermissibly came to this conclusion based on its own 
medical judgment.  See Colvin v. Derwinski, 1 Vet. App. 170, 
175 (1991) (adjudication conclusions on medical questions 
must be based on medical evidence).  

Such evidence was received in November 1995 in the form of an 
October 1995 statement from Warren D. Elliott, M.D., 
providing his opinion that the appellant's anemia and 
menorrhagia was due to not only the fibroid uterus, but also 
the old chronic PID (pelvic inflammatory disease) that had 
been present and service-connected.  "Therefore I feel that 
she should be granted disability following her 
hysterectomy."  

Instead of relying on this opinion, the RO sought another 
opinion, which was provided by a VA physician in December 
1997.  In that opinion, the physician reported that the 
fibroids were unrelated to any condition of the tubes or 
ovaries.  Although the VA physician's comments are less than 
clear, at best they appear to discount any relationship 
between the service-connected residuals of the tubal ligation 
and the need for a hysterectomy in October 1994.  

In this case, the record is silent as to the medical issue in 
this case, with the exception of the opinions expressed by 
Dr. Elliott in October 1995 and by the VA physician in 
December 1997.  The RO gave greater weight to the conclusions 
expressed by the VA physician, though apparently Dr. Elliott 
had treated the appellant for the service-connected 
disability (indeed, his February 1993 opinion was used to 
support service connection for residuals of the tubal 
ligation) and thus had a unique perspective on the 
appellant's condition.  It is important to note that he 
directly commented on and connected the appellant's service-
connected disorder to the hysterectomy while the VA examiner 
stated that there was no evidence in the file that the 
patient had an infection in the tubes or uterus.  This 
comment appears to result from a misreading of a clinical 
note dated in February 1993, written by Dr. Elliott, stating 
that the appellant's menstrual bleeding and severe anemia 
were due to chronic infection of the tubes and possibly the 
uterus.  The VA physician's other comments regarding normal 
tubes and ovaries are based upon medical examinations 
conducted long after the appellant's hysterectomy and seem to 
be of little value in relation to the question on appeal.  It 
appears from the record that while both Dr. Elliott and the 
VA physician appear qualified to render an opinion on this 
question, Dr. Elliott's opinion carries more weight as he had 
treated the appellant and reported consistent findings.  

In light of the evidence and based on this analysis, the 
Board concludes that a temporary total disability rating 
pursuant to 38 C.F.R. § 4.30 for a period of convalescence 
following the October 1994 surgical procedure and 
hospitalization is warranted.  It remains for the RO to 
determine the length of this period.  




ORDER

A temporary total disability rating pursuant to 38 C.F.R. 
§ 4.30 for a period of convalescence following an October 
1994 surgical procedure is granted.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

